Citation Nr: 1637491	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-23 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

5.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, and from February to August 2003, with additional active military service in 1994. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of August 2008, May 2010, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

Some of the issues in this case were previously before the Board in February 2012, at which time they were remanded for additional development.  The claims were again before the Board in July 2015.  The issue of entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the cervical spine was denied and all other issues were remanded for additional development, with that development still currently being conducted as discussed in further detail below.

The Veteran then appealed the Board's decision regarding the cervical spine decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court ordered a Joint Partial Remand of the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the cervical spine, thus returning that claim to the Board for further consideration.  As such, the Veteran's claim has once again returned to the Board for adjudication.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cervical Spine

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The November 2014 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Remaining Issues

In July 2015, the Board directed that the RO conduct additional development.  This development has not been completed.  See, e.g., September 2016 RO letter. 

Accordingly, the case is REMANDED for the following action:

1. Complete the development set forth in the July 2015 Board Remand.

2. Schedule the Veteran for a new VA orthopedic examination with an appropriate specialist to provide the current severity of the Veteran's cervical spine. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner. 

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

A complete rationale for all opinions must be provided.

3. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



